PER CURIAM.
In these consolidated appeals, defendants Gerald and Jeremy Gardner appeal the district court’s1 grant of summary judgment to plaintiff Praxis Capital, L.P. in its diversity action under Missouri law. Following careful review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.2006) (de novo review of summary judgment); Ahlberg v. Chrysler Corp., 481 F.3d 630, 637 (8th Cir.2007) (abuse-of-discretion review of discovery rulings), we affirm the grant of summary judgment for the reasons stated in the district court’s opinion, and we find no abuse of discretion in any discovery rulings. See 8th Cir. R. 47B. We also deny the motion to strike portions of Praxis’s appellate brief.

. The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District Court for the Western District of Missouri.